                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION


 UNITED STATES OF AMERICA,                          )
                                                    )
                                                    )                2:20-CR-42
                Plaintiff,                          )
                                                    )
        vs.                                         )
                                                    )
 JERRY LYNN MORRELL,                                )
                                                    )
                                                    )
                Defendant.                          )
                                                    )


                                   ORDER OF DETENTION

       At Defendant’s initial appearance on June 10, 2020, Defendant and counsel conferred,

after which Defendant’s counsel announced that Defendant wished to waive a detention hearing

without prejudice to requesting one subsequently.

       If Defendant later files a motion requesting a detention hearing, such a hearing will be

scheduled promptly.

       SO ORDERED:

                                             /s Cynthia Richardson Wyrick
                                             United States Magistrate Judge




Case 2:20-cr-00042-JRG-CRW Document 9 Filed 06/10/20 Page 1 of 1 PageID #: 14
